Order entered September 5, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00822-CR

                        WILLIAM TRAVIS HENDRIX, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-82997-2017

                                         ORDER
        Before the Court is appellant’s August 31, 2018 motion to substitute counsel.        We

GRANT the motion and DIRECT the Clerk of the Court to REMOVE Andrew L. Farkas and

SUBSTITUTE Kristin R. Brown as counsel for appellant. All future correspondence should be

sent to The Law Office of Kristin R. Brown, PLLC; 17304 Preston Road; Suite 1250; Dallas,

Texas    75252;    telephone:   (214)   446-3909;         facsimile:   (214)   481-4868;   email:

kbrown@idefenddfw.com.


                                                    /s/       LANA MYERS
                                                              JUSTICE